Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected product, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 20th, 2022.
Applicant's election with traverse of claims 9-23 in the reply filed on June 20th, 2022, is acknowledged.  The traversal is on the ground(s) that:
The inventions are connected in effect, and therefore, they should not be subjected to the “independent and distinct” test.
The Examiner has not shown how, or why an unhardened laminate would be useful, as it does not exhibit desired structural strength, and that resin may flow out of such laminates, making them difficult to handle, sticky, and also fragile (i.e., they are not suitable as independent products).
This is not found persuasive because:
The restriction requirement does not allege independence of the claimed groupings, and with regards to distinctness, the phrase “not connected in at least one of design, operation, or effect” does not mean that there is no connection at all with the inventions. The MPEP portion cited by Applicant defines the lack of connection as “can be made by, or used in, a materially different process”. Applicant’s arguments are not in accordance with the definition of distinctness in the MPEP, and instead rely on specific phrases in the MPEP taken out of context. Furthermore, Applicant has not actually advanced any reasons why the inventions cannot be made, or used in, a materially different process. Applicant does not even indicate the effect in which the inventions are supposedly connected, nor has Applicant cited any evidence or pointed to any particular claim language in support of the assertion that the independent and distinct test should not be used.
Applicant unduly narrows the invention of claims 9-23 in their analysis of distinctness. That a product comprises a laminate for hardening into a composite part and including a matrix of unhardened resin does not necessarily mean that structural strength is not present, and that resin would flow in the described manner. A part which is unhardened is simply one which has not been cured or crosslinked. There exists an abundance of materials which maintain hardness, and do not merely flow as described by Applicant (i.e., such as conventional plastic). Furthermore, the product need not be used in the exact manner as described by Applicant (i.e., use in an unhardened state). The product of claims 9-23 could be hardened into a material which does not have the claimed interspersed regions or difference in elastic modulus, yet it would still be suitable for forming a composite part. In addition, “composite part” is incredibly broad. The product of claims 9-23 could be used to form a part in which reduced structural strength is desirable. Applicant is unduly importing structural requirements which are not conveyed in the claim, explicitly or implied.
The requirement is still deemed proper and is therefore made FINAL.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “between two of the layers”. There is no antecedent basis for this limitation, and it is not clear if “two of the layers” should be interpreted as “any two layers”, or two specific layers. In the interest of compact prosecution, the claim will be interpreted as reciting “any two layers”.
Claim 13 recites the phrase “the particles are each at most forty micrometers across”, but it is not clear if “across” refers to a particle size, a particle spacing, or some other structure (i.e., the claim could mean “across each individual particle” or “across the spaces between particles”). In the interest of compact prosecution, the claim will be interpreted as specifying a particle size.
Claim 18 recites the phrase “each droplet is less than three micrometers across”, but it is not clear if “across” refers to a droplet size, a droplet spacing, or some other structure (i.e., the claim could mean “across each individual droplet” or “across the spaces between droplets”). In the interest of compact prosecution, the claim will be interpreted as specifying a droplet size.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-15 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grossnickle (US 2014/0098936 A1).
With regards to claim 9, Grossnickle discloses a structure 110 (i.e., a product) comprising a laminate composed of a plurality of plies 112 of reinforcing fibers embedded in a matrix (i.e., layers of fiber-reinforced material, each of the layers comprising fibers and a matrix of resin surrounded the fibers), the plies being depicted as contacting each other (i.e., each of the layers contacting another of the layers) (Grossnickle: Fig. 1; para. [0015]-[0016]). Note that the plies are laid up prior to curing (i.e., the resin at this stage has not yet been cured and therefore it is considered unhardened, and the laminate meets the limitation “for hardening into a composite part” since it is eventually cured) (Grossnickle: Fig. 7; para. [0039]-[0040]). The plies include copper and aluminum particles embedded therein (i.e., regions that are interspersed among the layers, each region exhibits an elastic modulus distinct from those of the fibers and matrix, by virtue of being made of a different material) (Grossnickle: para. [0037]).
With regards to claim 10, Grossnickle discloses its plies as formed from carbon reinforcing fibers, and its particles as copper and aluminum particles, which are the same materials as those of the present specification (Grossnickle: para. [0015] and [0037]; Present Spec. PGPub: para. [0043] and [0053]). A material’s composition and its properties are inseparable. See MPEP 2112. As the particles and fibers of Grossnickle are compositionally identical to those of the present specification, the particles of Grossnickle must necessarily have an elastic modulus of between four and seventy-five times that of the fibers with respect to transverse force.
With regards to claim 11, it is noted that the phrase “of an area of a boundary between two of the layers” is rather broad, as it is inclusive of any arbitrarily specified area or boundary. The claimed relationship need not hold for the entire area or an entire boundary. Furthermore, the term “cover” does not imply that the particles are at the boundary, but rather, they can be above or below the boundary. The claim is implicitly met by Grossnickle, as it is possible given first area covered by particles, and a second area not covered by particles, to arbitrarily specify portions of each such that the claim is necessarily met.
With regards to claim 12, the paragraph [0043] of the present specification PGPub defines nanoscale particles as “forty micrometers of size and under”. Grossnickle discloses its particles as being micron-sized or smaller, and therefore, the particles of Grossnickle meet the present definition for “nanoscale particles” (Grossnickle: para. [0017]). 
With regards to claim 13, Grossnickle discloses particles which are micron-sized or smaller (i.e., one micron or less), which is entirely enclosed with the claimed range of at most forty micrometers across (i.e., a diameter of at most forty micrometers) (Grossnickle: para. [0006]). Grossnickle is considered to specify the claimed range with sufficient specificity, as the entire range of Grossnickle occupies a smaller subrange of the present claim, and since the particles exhibit the same properties (i.e., by virtue of being made of the same materials, and since both Grossnickle and the claimed invention use the particles to provide the same function, namely, to facilitate measurement of damage within composite parts) (Grossnickle: para. [0001]-[0006] and [0037]).
With regards to claim 14, the particles are copper and aluminum particles (i.e., metal particles) (see above discussion).
With regards to claim 15, the particles are copper and aluminum particles (see above discussion).
With regards to claim 21, the materials of the regions and fibers disclosed in Grossnickle are substantially identical in composition to those of the claimed invention, and therefore, the regions and fibers would inherently exhibit the claimed distinctness in elastic modulus after exposure to a curing temperature (see above discussion). Alternatively, it is noted that “distinct” is rather broadly defined by paragraph [0038] of the present specification as “chemically distinct” between the fibers and resin. Since the regions of Grossnickle are made of copper and aluminum particles and the fibers of Grossnickle are made of carbon, the regions and fibers of Grossnickle are distinct both before and after curing, at least in accordance with the definition of the present specification.
With regards to claim 22, since some of the regions comprise copper particles, and other regions comprise aluminum particles, there must necessarily exist at least two different types of distinct elastic moduli which are distinct from those of the fibers and matrix (as compositionally different materials have different elastic moduli). (see above discussion).
With regards to claim 23, the regions, fibers, and matrix material of Grossnickle are substantially identical to those of the claimed invention, and therefore, the exhibited first and second shared elastic moduli should be distinct before and after hardening (see above discussion). Alternatively, it is noted that “distinct” is rather broadly defined by paragraph [0038] of the present specification as “chemically distinct” between the fibers and resin. Since the regions of Grossnickle are made of copper and aluminum particles and the fibers of Grossnickle are made of carbon, the regions and fibers of Grossnickle are distinct both before and after curing, at least in accordance with the definition of the present specification.
With regards to claim 24, the present specification notes that “evenly and uniformly distributed/interspersed” regions define a uniform and/or constant density on a per unit area basis, and the regions may be located randomly (Present Spec. PGPub: para. [0028]). Since the regions of Grossnickle are made only of copper, they are considered to have a uniform and/or constant density, and therefore would have a constant density and/or would be uniform per unit area (see above discussion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grossnickle as applied to claim 9 above, and in further view of White (EP0858477B2).
With regards to claim 16, Grossnickle discloses a product comprising regions as applied to claim 9 above (see above discussion). Grossnickle does not appear to disclose the regions as comprising droplets of a liquid precursor that evaporates during curing of the laminate into a composite part, leaving a void in the composite part.
White is directed to a rigid polyurethane foam composite for aircraft comprising a volatile non-halogenated hydrocarbon in the form of an isononane, isodecane, isoundecane, or isododecane (i.e., alkanes having nine, ten, eleven, and twelve carbon atoms, respectively) (White: para. [0001]-[0005], [0044]-[0045], and [0067]). The blowing agents of White are physically active blowing agents which boil at the exotherm foaming temperature or less (White: para. [0044]). According to White, hydrocarbon blowing agents are known in the art, but polyol solutions (i.e., uncured liquid polymer solutions which are used with isocyanates to form polyurethane) which use hydrocarbons tend to have low shelf life (White: para. [0002]). The solution of White includes a blowing agent to remedy this deficiency (White: para. [0005]). Grossnickle and White are analogous art in that they are related to the same field of endeavor of composite materials for aircraft. A person of ordinary skill in the art would have found it obvious to have used the material of White for the matrix of Grossnickle in order to provide improved thermal insulation, tensile strength, and compressive strength (White: para. [0067]). As the material of Grossnickle is uncured, a person of ordinary skill would have employed the material of White in its uncured state (i.e., including a polyol solution with liquid hydrocarbon blowing agent), and furthermore, a person of ordinary skill would be further motivated to include isononane, isodecane, isoundecane, or isododecane, in order to improve the shelf life of the formed composite and its stability prior to curing (White: para. [0002] and [0005]). It is noted that the material of White is in a solubilized or dispersed state (i.e., as best understood, in the form of droplets) (White: para. [0002] and [0007]). It is expected that the blowing agent droplets of white would evaporate during curing of the laminate into a composite part, leaving a void in the composite part (as such is the function of a blowing agent).
With regards to claim 17, it is noted that the phrase “of an area of a boundary between two of the layers” is rather broad, as it is inclusive of any arbitrarily specified area or boundary. The claimed relationship need not hold for the entire area or an entire boundary. Furthermore, the term “cover” does not imply that the droplets are at the boundary, but rather, they can be above or below the boundary. The claim is implicitly met by Grossnickle, as it is possible given first area covered by droplets, and a second area not covered by droplets, to arbitrarily specify portions of each such that the claim is necessarily met (such that an area of less than one percent can be calculated).
With regards to claim 18, Grossnickle prescribes that particles present within its material are one micron or less (i.e., has a diameter of one micron or less) (see above discussion). The claimed range of less than three microns is pointed out with sufficient specificity, as Grossnickle describes a narrower subrange fully contained within the claimed range, and since the same structure and function would result.
With regards to claims 19 and 20, the liquid precursor is an isononane, isodecane, isoundecane, or isododecane (i.e., alkanes having nine, ten, eleven, and twelve carbon atoms, respectively) (see above discussion).

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Grossnickle as applied to claim 9 above, and in further view of Dzenis et al (US 6,265,333 B1).
With regards to claim 25, Grossnickle teaches a material as applied to claim 9 above. However, Grossnickle does not specify a particular fiber size, and therefore Grossnickle is not considered to disclose a fiber diameter of between five and seven micrometers.
Dzenis is directed to a low volume, high strength reinforcement in the form of a fiber reinforced composite (Dzenis: col. 1, lines 13-25). The reinforcement of Dzenis includes conventional reinforcing fibers and smaller secondary reinforcing fibers, the conventional reinforcing fibers having a diameter of several micrometers up to hundreds of micrometers (Dzenis: col. 4, lines 7-27). Such a mixture leads to a reduction in resin rich zones which suppresses delamination and has lighter weight with improved reinforcement (Dzenis: col. 3, line 33 through to col. 4, line 6). Grossnickle and Dzenis are analogous art in that they are related to the same field of endeavor of carbon fiber composites. A person of ordinary skill in the art would have found it obvious to have selected from the fiber size range of Dzenis for the composite of Grossnickle, in order to suppress delamination and provide a lighter weight with improved reinforcement (Dzenis: col. 3, line 33 through to col. 4, line 6). The range taught by Dzenis overlaps the claimed range of five to seven micrometers, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 26, a person of ordinary skill in the art would have found it obvious to have encased the prior art fibers in a thermoplastic layer (i.e., a thermoplastic veil) in order to enable the composite to be reheated and reformed into another shape as desired (Dzenis: col. 5, lines 46-60).
With regards to claim 27, Dzenis forms an interlayer of a thickness of around 21 micrometers (Dzenis: col. 12, lines 64-65). Selection of such a thickness would have been obvious from the view point of obtaining a lightweight material with improved strength (Dzenis: col. 3, lines 33-44). The values contemplated by the phrase “around 21 micrometers” overlaps the claimed range of between twenty and sixty micrometers in size, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 28, each of the regions is embedded in the plastic material as disclosed by Grossnickle, the plastic material being a thermoplastic as taught by Dzenis (see above discussion). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783